Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Barral 8894128. 
Regarding claim 1,  Barral disclose a motor vehicle, comprising: 
a front end assembly; 
a panel moveable,12 relative to the front-end assembly between a closed position and an open position; and 
a reinforcement assembly mounted to the panel and configured to interface with the front end assembly when the panel is in the closed position.  


Regarding claim 2, Barral disclose the motor vehicle as recited in claim 1, wherein: the front end assembly includes 
a first component
 and a second component 
spaced-apart from the first component, and when the panel is in the closed position, 


Regarding Claim 18, Barral disclose the motor vehicle as recited in claim 1, wherein the panel is a hood

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over BARRaL in view of Howard.

Regarding claim 16, Barral et al fails to disclose comprising a front trunk arranged within the front end assembly, wherein the panel is configured to selectively cover and uncover the front trunk.  However, Howard et al teaches a front trunk,26. 
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Barral et al to include front trunk as taught by Howard to reduce vehicle weight.

Regarding claim 17, Barral et al as modified disclose wherein: the front trunk includes a front wall, rear wall, first and second side walls, and a bottom wall, and the front wall projects a lower height above the bottom wall than the rear wall.  


Allowable Subject Matter
Claims 19-20 are allowed.
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a bar mounted to the hood and configured such a.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
a bar mounted to the hood and configured such that, when the hood is in the closed position, the bar interfaces with the first and second components of the front end assembly and extends in a direction substantially parallel to the cross member.  

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612